Exhibit PAN AMERICAN SILVER INCREASES EARNINGS AND CASH FLOW DURING THE FIRST QUARTER OF (All amounts in US dollars unless otherwise stated and all production figures are approximate) Cash Costs per ounce of Silver Decline 27% Vancouver, B.C. – May 10, 2010 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) (“Pan American” or the “Company”) today reported unaudited financial and operating results for the quarter ended March 31, 2010.The Company also provided an update on its operations and development projects. This earnings release should be read in conjunction with the Company’s MD&A, Financial Statements and Notes to Financial Statements for the corresponding period, which have been posted on SEDAR at www.sedar.com and are also available on the Company’s website at www.panamericansilver.com. First
